EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Teng on 3/23/2022.

The application has been amended as follows: 

Cancel claim 3.


Claim 1, last third line, please delete “and”. 

Claim 1, last line, after “by the hinge”, please add - - ; and
wherein the sensor molecule comprises a state denoted as the ON state wherein A is attracted towards A’ by the presence of the target molecule to be detected and the hinge is arranged to repeatedly open and close; and a state denoted as the OFF state wherein the hinge is in an open position and A is not attracted towards A’ --.

Claim 2, line 1, please delete “presence and ”. 


Claim 4, change dependency to claim 1.

Claim 12, second line, change “ligand binding molecule A” to - - the target binding molecule A --.
Claim 14, line 2, change “sensor molecule B” to - - signal molecule B --.

Claim 25, line 4, after “q’N’; “, insert - - and --. 

Replace claim 50 with the following:

A method of providing a biologically active molecule, the method comprising:
-providing the sensor molecule according to claim 1 in the presence of a target molecule, wherein the sensor molecule comprises a split molecule, wherein the split molecule is a biologically active molecule split into separated parts, and which is activated by joining together the split parts of the split molecule when the sensor molecule binds the target molecule, thereby providing the biologically active molecule. 


Claim 56, change dependency to claim 6.

The following is an examiner’s statement of reasons for allowance: no prior art teaches or fairly suggests the instant biosensor for a dynamic on/off stage in detecting target molecule. The closest prior art is the reference of Lyakhov (US 8344121) where Lyakhov teaches a biosensor . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641